Case: 15-41560      Document: 00513639599         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-41560                               FILED
                                 Conference Calendar                     August 16, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL SIERRA-TORREBLANCA, also known as Miguel Angel
Sierra-Rorreblaca, also known as Miguel Angel Sierra, also known as Miguel
Angel Sierra-Torreblaca,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-650-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Miguel Angel
Sierra-Torreblanca has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Sierra-Torreblanca has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41560   Document: 00513639599    Page: 2   Date Filed: 08/16/2016


                               No. 15-41560

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2